 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   HOPE ALLEY, CA Bar #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     MATTHEW PAUL GUMZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 5:17-mj-00028-JLT
12                     Plaintiff,
                                                    STIPULATION TO CONTINUE
13   vs.                                            SENTENCING; [PROPOSED] ORDER
14   MATTHEW PAUL GUMZ,                             Date: March 1, 2019
                                                    Time: 9:00 a.m.
15                    Defendant.                    Judge: Hon. Jennifer L. Thurston
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Laurel Montoya, counsel for plaintiff, and Assistant
20   Federal Defender Hope Alley, counsel for defendant Matthew Paul Gumz, that the sentencing
21   hearing currently scheduled for February 8, 2019, be continued to March 1, 2019, at 9:00 a.m.
22          The defense was contacted by the probation office on December 10, 2018 for an interview
23   with Mr. Gumz. Unfortunately, Mr. Gumz is working out of state and will be for the next two
24   weeks. In order to file a final PSR prior to the sentencing date, probation intends to send a draft
25   PSR to the parties by December 28. To do so, however, probation needs to interview Mr. Gumz,
26   who is unavailable for the next two weeks. In light of the scheduling conflict, the defense requests
27   additional time for the preparation of the PSR, to prepare informal objections, formal objections,
28   and a sentencing memorandum. The requested date is a mutually agreeable date for both parties.
 1   As this is a sentencing hearing, no exclusion of time is necessary.
 2
 3                                                 Respectfully submitted,
 4                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 5
 6   Date: December 11, 2018                       /s/ Laurel Montoya
                                                   LARUEL MONTOYA
 7                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 8
 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   Date: December 11, 2018                       /s/ Hope Alley
                                                   HOPE ALLEY
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 MATTHEW PAUL GUMZ
14
                                                ORDER
15
16           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
17   set for Friday, February 8, 2019 before the Honorable Jennifer L. Thurston be continued to Friday,
18   March 1, 2019, at 9:00 a.m.
19
20   IT IS SO ORDERED.
21       Dated:     December 14, 2018                          /s/ Jennifer L. Thurston
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28

     Gumz – Stipulation
     and Proposed Order
                                                      2
